— In a medical malpractice action, the defendant Alan Crystal appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated August 17, 1990, which denied his motion pursuant to CPLR 3216 to dismiss the complaint on condition that the plaintiff serve a bill of particulars, and medical and employment authorizations within 30 days.Ordered that the order is affirmed, with costs.Under the circumstances of this case, including the stroke allegedly suffered by the plaintiff’s attorney after service by the appellant of a 90-day notice pursuant to CPLR 3216, we cannot say that the Supreme Court was required to dismiss the complaint unconditionally (see, Capichiano v Montefiore Hosp., 118 AD2d 676). Rosenblatt, J. P., Eiber, O’Brien and Ritter, JJ., concur.